Citation Nr: 0217019	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than December 29, 
1997, for the assignment of a 30 percent rating for service-
connected nonunion of fracture of the distal left tibia with 
fibula defect and shortening (left leg disability).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
February 1991.  

In a January 1999 rating decision, the RO denied the 
veteran's claim for a rating in excess of 20 percent for 
residuals of a fractured left distal tibia with fibula 
defect and shortening, as well as the claim for service 
connection for a back condition claimed as secondary to 
service-connected residuals of a fractured left distal tibia 
with fibula defect and shortening.  

In a February 2001 decision, the Board of Veterans' Appeals 
(Board) granted an increased rating, to 30 percent, for the 
veteran's service-connected left leg disability and found 
that new and material evidence had been submitted to reopen 
the veteran's secondary service connection claim.  A May 
2001 rating decision implemented the Board decision as to 
the 30 percent rating, assigning an effective date of August 
17, 1998.  The veteran perfected a timely appeal as to the 
issue of an earlier effective date for the increased rating.  

A January 2002 rating decision granted the secondary service 
connection claim; hence, that claim is no longer in 
appellate status.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been 
accomplished.   

2.  Correspondence received by the RO on August 17, 1998, 
indicated that the veteran was seeking an increased rating 
(in excess of 20 percent) for his service-connected left leg 
disability.  In connection with that claim, VA outpatient 
treatment reports first documented increased symptomatology, 
associated with the veteran's left leg disability on 
December 29, 1997.

3.  There was no claim for an increased rating pending prior 
to December 29, 1997.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 29, 
1997, for the assignment of a 30 percent rating for the 
service-connected left leg disability are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107, 5110(a), 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.157, 3.400, 20.201, 20.1103 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002)).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 3.159(b) 
(2002).  In addition, they define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2002)).

Considering the record in light of the duties imposed by the 
VCAA and the implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

By virtue of the May 2001 rating decision, and the January 
2002 Statement of the Case, the RO has informed the and his 
representative the laws and regulations governing the claims 
on appeal, and hence, the evidence needed to support his 
claim.  In view of that fact, and because, as explained in 
more detail below, there is no indication whatsoever that 
there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved 
by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The 
duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  As explained in more detail below, pertinent 
medical records that bear on the issue under consideration 
have been associated with the claims file, and there is no 
indication that there is any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been accomplished.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal, at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Background

A June 1991 rating decision granted service connection for 
nonunion of fracture of the distal left tibia with fibula 
defect and shortening, and assigned a 40 percent rating from 
February 19, 1991.  

A June 1994 rating decision reduced the veteran's service-
connected disability from 40 percent to 20 percent, 
effective February 1, 1994.  The veteran filed a notice of 
disagreement with this decision in June 1994.  A statement 
of the case was issued in August 1995.  The veteran did not 
file a timely substantive appeal regarding this issue.  

A March 1997 rating decision continued the veteran's 20 
percent rating for the service-connected disability.  The 
veteran did not appeal this decision within the one year 
time period.  

On August 17, 1998, the veteran appealed for a higher 
rating.  A February 2001 Board decision granted an 
increased, 30 percent, rating for the service-connected leg 
disability.  A May 2001 rating decision assigned the 30 
percent rating effective August 17, 1998.  

The veteran perfected a timely appeal to the August 1998 
date assigned for the increased rating.  In a January 2002 
rating decision, the granted an earlier effective date of 
December 29, 1997 for the assignment of the 30 percent 
rating.  The RO based this decision on a December 29, 1997, 
VA treatment record that noted the veteran's complaints of 
increased leg pains.  

Analysis

The veteran appeals for an earlier effective date for the 
grant of a 30 percent rating.  The veteran maintains that he 
is entitled to an effective date of March 15, 1997, the date 
of the previous rating decision, for the grant of an 
increased, 30 percent, rating because treatment records from 
December 29, 1997, are dated within one year of that 
decision.  

Unless otherwise provided, the effective date of a claim for 
increase will be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2002). 

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (2002).  Thus, determining whether 
an effective date assigned for an increased rating is proper 
under the law requires: (1) a determination of the date of 
the receipt of the claim for the increased rating; and (2) a 
review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1992). 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  Under 38 C.F.R. § 3.157(b)(1) (2002), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2002).  

As indicated above, correspondence received by the RO on 
August 17, 1998, indicated that the veteran was seeking an 
increased rating (in excess of 20 percent) for his service-
connected left leg disability.  Hence, August 17, 1998 is 
the date of claim for effective date purposes.  In 
connection with that claim, VA outpatient treatment reports 
first documented increased symptomatology, associated with 
the veteran's left leg disability on December 29, 1997.  
While the RO initially assigned an effective date consistent 
with the date of claim, the RO subsequently awarded a 
December 29, 1997 effective date, the date on which it was 
first ascertainable that a decrease in disability had 
occurred.  This action is wholly consistent with the 
governing legal authority.  See 38 C.F.R. § 3.400(o)(2).  
December 29, 1997 would also be the appropriate effective 
date, if, pursuant to 38 C.F.R. § 3.157, the VA treatment 
record of that date were considered the date of an informal 
claim for increase.

While the veteran contends that an earlier effective date 
should be assigned because the increase in disability had 
occurred within one year of the March 1997 rating decision, 
this assertion is without merit.  38 C.F.R. § 3.400(o)(2) 
clearly indicates mandates consideration of the date of 
claim and the date of ascertainable increase, not the date 
of any prior rating decision.  The March 1997 rating 
decision also has no bearing on the effective date question 
because the claim upon which that rating decision was based 
was finally resolved.  As indicated above, prior to the 
award of the 30 percent evaluation for service-connected 
left leg disability, the RO continued the prior 20 percent 
rating assigned in March 1997 rating decision.  Although 
notified of the denial that same month, the veteran did file 
a notice of disagreement within one year of the date of the 
notification.  Hence that rating decision is final (see 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2002)) and can provide no basis for assignment of an 
effective date earlier than December 29, 1997.  Furthermore, 
the veteran has not presented any medical evidence dated 
prior to that time which documents any increased left leg 
symptomatology (which could constitute an earlier claim for 
an increase, pursuant to 38 C.F.R. § 3.157).  In short, 
there was no claim pending prior to December 29, 1997 
pursuant to which an earlier effective date can be granted.  

For all the foregoing reasons, the Board must conclude that 
there is no legal basis for assignment of an earlier 
effective for the award of the 30 percent rating prior to 
December 29, 1997; hence, the claim for an earlier effective 
date must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

An effective date prior to December 29, 1997, for the 
assignment of a 30 percent rating for service-connected left 
leg disability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


